Per Curiam.  On October 23, 1998, the court of appeals certified this matter to this court because it found that the case presented a question pertaining to interpretation of a rule. After reviewing the briefs filed by the parties, we have determined certification is proper on the issue of whether a motion to extend the time for filing the record was properly granted. Because determination of this issue involves the interpretation and application of Ark. R. App. P. — Civ. 5 and may result in dismissal of the appeal as requested by several of the appellants, we accept certification on this question only.